Case 5:18-cv-00920-G Document 49-10 Filed 06/03/19 Page 1of1

 

From: Rachelle Soto <rachellespen@gmail.com>
Sent: 4/17/2018 6:45:20 PM -0500

To: Bethany Burke <bethany@blushingbooks.com>
CC: ~Allison <allison@blushingbooks.com>
Subject: Re: Knockoff of Born to be Bound

I'm now being attacked publicly even though I've stayed silent. | don't have a copyright filed for this, but
Allison, can you submit my contract as proof of first publishing and send in a DMCA to Amazon.

On Mon, Apr 16, 2018 at 11:04 AM, Rachelle Soto <rachellespen@gqmail.com> wrote:
I read the book and it did set off lots of alarms. Its not dystopian, but in a fantasy world
with magic, but the plot is so freaking similar [and though she acknowledged lots of
people at the end (including a book that is straight up copywrite infringement of Game of
Thrones), she did not acknowledge me. If she had, I would not have been so pissed]. She
is also sending another author (Nora Ash) to ask me to make a public post claiming that I
do not think it was a knock off. I'm starting to wonder if Nora Ash is Zoey Ellis.

These are the similarity in plot listed by one of the readers:

1. Omegas are disappearing = Omegas are starving

2. Cailyn seeks help (information) for Omegas and Drocco can provide that. Claire seeks help
(food) for Omegas and Sheppard can provide that.

3. Cailyn suppresses her Haze (by use of magic) = Claire suppresses her Heat by use of drugs.

4. Cailyn’s magic stops working and she goes into Haze in a room full of alphas = Claire’s Heat
suppressants were actually Heat prompters and she goes into heat in a room full of alphas.

5. Cailyn becomes despondent once her Haze is over; Drocco is mystified on why she doesn’t
act like an Omega. = Claire becomes despondent once her Heat is over; Sheppard is mystified
on why she doesn’t act like an Omega.

6. Both Drocco and Sheppard seek outside help to get their Omegas to act right rather than
ask their Omegas why they don’t act right.

7. Cailyn escapes the second she has an opportunity = Claire escapes the second she has an
opportunity.

Like you said, she did not quote any of my exact phrasing, so there really is probably
nothing we can do. I also do not want to risk having my books taken down. I guess the
best I can do is just let the author know that yes I did read it, and that NOI am not going
to make a public statement that I think the book is not a copy. I'd love to send her a
strongly worded letter from an attorney, but I have no idea how I would do that.

Ugh,
Addison

SOTO_001001
